Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	    This Office Action is in response to the Pre-Appeal Conference Request filed November 10, 2020. Claims 1-8 and 11-21 are pending in the application. Claims 9 and 10 have been cancelled. Claim 1 has been amended. Claims 18-21 were newly added in the amendment filed April 1, 2020.   Claims 1-8 and 11-21 have been examined for patentability. 
Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed April 1, 2020 and November 10, 2020 are acknowledged and have been fully considered.  
The objection of claim 19 has been withdrawn in view of Applicant’s decision to cancel the claim via Examiner’s Amendment as addressed below.

withdrawn in view of Applicant’s persuasive arguments in the Pre-Appeal Conference Request filed November 10, 2020.   
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot  in view of Applicant’s decision to cancel claim 19 via Examiner’s Amendment as addressed below.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey M. Goehring on February 8, 2021.
The application has been amended as follows:   
In the claims: 
Claim 19 is cancelled.



REASONS FOR ALLOWANCE
 
The following is an examiner’s statement of reasons for allowance: 


 The invention was found free of the prior art.  The novelty of the instant invention is the limitation wherein one of the first precursor and of the second precursor comprises a lipophilic polymer that is capable of being ionized upon contact with an aqueous phase, and wherein the other of the first precursor polymer and of the second precursor polymer comprises a hydrophilic polymer capable of being ionized.  The prior art does not teach this limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion

Claims 1-8, 11-18, 20, and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617